We think that the trial court was not adequately informed of the purpose which, it is now suggested, might have been served by the admission of the excluded testimony; that upon the theory of the trial, so far as disclosed when the testimony was offered, the ruling was not error; and that if any error was committed, the record, read in its entirety, compels the conclusion that it should be disregarded as unsubstantial (Code Civ. Pro. sec. 1317).
The order of the Appellate Division should be reversed, and the judgment of the Trial Term affirmed, with costs in the Appellate Division and in this court.
HISCOCK, Ch. J., CHASE, COLLIN, CARDOZO, POUND, CRANE and ANDREWS, JJ., concur.
Order reversed, etc.